

EXHIBIT 10(oo)
DARDEN RESTAURANTS, INC.
2002 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS (QUARTERLY GRANT IN LIEU OF CASH RETAINER)




This Restricted Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you ([Name]), a person notified by the Company, and identified in the Company’s
records, as the recipient of an Award of Restricted Stock Units during the
Company’s fiscal year ____. This Agreement is effective as of [Date], the date
communicated to you and set forth in the Company’s records (the “Grant Date”).
The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2002 Stock Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Award of Restricted Stock Units.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units for that number of Restricted Stock Units communicated to
you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communication, this Agreement and the Plan. Each
RSU represents the right to receive one share of the Company’s Common Stock, no
par value (the “Common Stock”).
2.    Rights with Respect to the RSUs.
The RSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Common Stock, other than the right to receive
dividends and other distributions as provided in Sections 6(b) and 6(c) hereof.
3.    Vesting.
The RSUs shall be fully vested on the Grant Date.
4.    Restriction on Transfer.
No transfer by will or the applicable laws of descent and distribution of any
RSUs shall be effective to bind the Company unless the Committee administering
the Plan shall have been furnished with written notice of such transfer and a
copy of the will or such other evidence as the Committee may deem necessary to
establish the validity of the transfer. Except as contemplated by the preceding
sentence, none of the RSUs may be sold, assigned, transferred, pledged, attached
or otherwise



--------------------------------------------------------------------------------



encumbered, and no attempt to transfer the RSUs, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the RSUs.
5.    Settlement of RSUs.
The Company shall promptly, but no later than 30 days following the Grant Date,
cause to be issued in your name one share of Common Stock for each RSU and pay
to you any accumulated distributions (less applicable tax withholding) pursuant
to Sections 6(b) and (c) hereof. Notwithstanding the foregoing, you may elect to
defer the settlement of the RSUs (and any accumulated distributions) beyond the
Grant Date. Any deferral election must be made in compliance with such rules and
procedures as may be established by the Committee administering the Plan.
Following payment of the applicable withholding taxes pursuant to Section 7
hereof, the Company shall promptly cause such shares of Common Stock (less any
shares withheld to pay taxes) to be delivered, either by book-entry registration
or in the form of a stock certificate or certificates, registered in your name
or in the names of your legal representatives, beneficiaries or heirs, as the
case may be.
6.    Distributions and Adjustments.
(a)    If any RSUs settle subsequent to any change in the number or character of
the Common Stock of the Company (through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise) occurring after the Grant Date,
you shall then receive upon such settlement the number and type of securities or
other consideration which you would have received if such RSUs had settled prior
to the event changing the number or character of the outstanding Common Stock.
(b)    Any additional shares of Common Stock, any other securities of the
Company and any other property (except for cash dividends or other cash
distributions) distributed with respect to the shares of Common Stock underlying
the RSUs prior to the date or dates the RSUs settle shall be subject to the same
restrictions, terms and conditions as the RSUs to which they relate and shall be
promptly deposited with the Secretary of the Company or a custodian designated
by the Secretary. Any such accumulated distributions shall be distributed to you
in accordance with Section 5 hereof.
(c)    Any cash dividends or other cash distributions payable with respect to
the shares of Common Stock underlying the RSUs prior to the settlement of the
RSUs shall be distributed to you upon the settlement of the RSUs in the amount
originally declared, without interest. Any such accumulated cash dividends or
other cash distributions shall be distributed to you in accordance with Section
5 hereof.
7.    Taxes.
(a)    You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the RSUs, the vesting of
the RSUs, the receipt of shares of Common Stock upon the vesting of the RSUs and
any other matters related to this Agreement. In order to comply with all
applicable federal, state or local income tax laws or regulations, the Company
may take such action as it deems appropriate



--------------------------------------------------------------------------------



to ensure that all applicable federal, state or local payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the receipt of, or the lapse
of restrictions relating to, the RSUs by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii) having the Company withhold a portion of the shares of Common Stock, cash
or other property otherwise to be delivered having a Fair Market Value equal to
the amount of such taxes, or (iii) delivering to the Company shares of Common
Stock having a Fair Market Value equal to the amount of such taxes. The Company
will not deliver any fractional share of Common Stock but will pay, in lieu
thereof, the Fair Market Value of such fractional share of Common Stock. Your
election must be made on or before the date that the amount of tax to be
withheld is determined.
9.    General Provisions
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.
(b)    No Right to Board Service. Nothing in this Agreement or the Plan shall be
construed as giving you the right to continue to serve on the Board.
(c)    Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(e)    Arbitration. Except for injunctive relief as set forth herein, the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida.
(f)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). You agree that the state and federal courts
of Florida shall have jurisdiction over any litigation between you and the
Company regarding this Agreement, and you expressly submit to the exclusive
jurisdiction and venue of the federal and state courts sitting in Orange County,
Florida.



--------------------------------------------------------------------------------



(g)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
    Supervisor, Stock Compensation Plans
    1000 Darden Center Drive
    Orlando, FL 32837
(h)    Award Agreement and Related Documents. This Restricted Stock Unit Award
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Restricted Stock Unit Award grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF
THE TERMS OF THIS AGREEMENT BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR
ESTABLISHED ACCOUNT ON THE MORGAN STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF
THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION,
EXTEND THIS DATE. FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXECUTE THIS
AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR RESTRICTED STOCK
UNIT GRANT. In connection with your Restricted Stock Unit grant and this Award
Agreement, the following additional documents were made available to you
electronically, and paper copies are available on request directed to the
Company’s Compensation Department: (i) the Plan; and (ii) a Prospectus relating
to the Plan.



